Aldis, J.
1st. We think the auditor in using the words-— “ articles appropriate to the wants of the defendant’s family and *39actually applied by the defendant’s wife to such wants ” — meant not only that the articles belonged to the class called necessaries, but were also necessary for the defendant’s family. The finding of the auditor stands upon this construction. He does not say the defendant furnished all the necessaries, but only that he believed he did.
Neither can we find from the auditor’s report that the articles were furnished the wife on her credit. On the contrary, it appears from Exhibit A, that they were charged to the defendant on the plaintiffs’ book; — originally so charged. The request of the wife not to call on the husband for pay for them, as she wished to pay for them herself, is not shown to have arisen from a desire to conceal the debt from the husband ; — and is entirely consistent with the desire, suggested by the auditor in his report, of relieving the husband from importunity for the payment of it, and the hope, which she in part realized, of paying for them by her own laborand consistent also with the idea of the husband’s liability for them.
The items charged were for articles of dress for herself and her children, and such as wives usually buy and husbands expect them to buy at the stores. She was living with her husband— the articles were necessaries — his assent to her purchase of them would be presumed; and as we have already intimated, there was nothing in the request she made to the plaintiffs to rebut the presumption by showing that the purchase was to be concealed from him, or was in the nature of a collusive transaction to charge him against his will. The law does not imply fraud, and when the act consists as well with a good motive as a bad one, and there is no proof to show it sprung from the bad, the law attributes it to the good • intent.
2nd. We think the defendant by going to the store on the second occasion and saying he would pay the account has ratified his wife’s purchase. He did this after he knew of the account, and had the opportunity to ascertain from his wife that she had made the purchases.
■The defendant objects to being bound by this promise because *40when he made it he did not know of the request the tvife made to the plaintiffs, not to call on the defendant for pay, as she Avished to pay for the goods herself. If this request of the wife was accompanied with proof to show that it Avas made and received in bad faith toAvards the husband the objection Avould have much force ; — -but in the view we take of this request, and in the absence of all proof to show that it was made AAÚtli a fraudulent purpose, his ignorance of it should not operate to release him from his promise.
Judgment affirmed.